Name: Decision of the European Parliament of 23 April 2009 on discharge in respect of the implementation of the budget of the European Food Safety Authority for the financial year 2007
 Type: Decision
 Subject Matter: EU institutions and European civil service;  budget; NA
 Date Published: 2009-09-26

 26.9.2009 EN Official Journal of the European Union L 255/185 DECISION OF THE EUROPEAN PARLIAMENT of 23 April 2009 on discharge in respect of the implementation of the budget of the European Food Safety Authority for the financial year 2007 (2009/675/EC) THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the European Food Safety Authority for the financial year 2007 (1),  having regard to the Court of Auditors report on the final annual accounts of the European Food Safety Authority for the financial year 2007, together with the Authoritys replies (2),  having regard to the Councils recommendation of 10 February 2009 (5588/2009  C6-0060/2009),  having regard to the EC Treaty, and in particular Article 276 thereof,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (3), and in particular Article 185 thereof,  having regard to Regulation (EC) No 178/2002 of the European Parliament and of the Council of 28 January 2002 laying down the general principles and requirements of food law, establishing the European Food Safety Authority and laying down procedures in matters of food safety (4), and in particular Article 44 thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Regulation (EC, Euratom) No 1605/2002 (5), and in particular Article 94 thereof,  having regard to Rule 71 of, and Annex V to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on the Environment, Public Health and Food Safety (A6-0172/2009), 1. Grants the Executive Director of the European Food Safety Authority discharge in respect of the implementation of the Authoritys budget for the financial year 2007; 2. Sets out its observations in the Resolution below; 3. Instructs its President to forward this Decision and the Resolution that forms an integral part of it to the Executive Director of the European Food Safety Authority, the Council, the Commission and the Court of Auditors, and to arrange for their publication in the Official Journal of the European Union (L series). The President Hans-Gert PÃ TTERING The Secretary-General Klaus WELLE (1) OJ C 278, 31.10.2008, p. 35. (2) OJ C 311, 5.12.2008, p. 100. (3) OJ L 248, 16.9.2002, p. 1. (4) OJ L 31, 1.2.2002, p. 1. (5) OJ L 357, 31.12.2002, p. 72. RESOLUTION OF THE EUROPEAN PARLIAMENT of 23 April 2009 with observations forming an integral part of the Decision on discharge in respect of the implementation of the budget of the European Food Safety Authority for the financial year 2007 THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the European Food Safety Authority for the financial year 2007 (1),  having regard to the Court of Auditors report on the final annual accounts of the European Food Safety Authority for the financial year 2007, together with the Authoritys replies (2),  having regard to the Councils recommendation of 10 February 2009 (5588/2009  C6-0060/2009),  having regard to the EC Treaty, and in particular Article 276 thereof,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (3), and in particular Article 185 thereof,  having regard to Regulation (EC) No 178/2002 of the European Parliament and of the Council of 28 January 2002 laying down the general principles and requirements of food law, establishing the European Food Safety Authority and laying down procedures in matters of food safety (4), and in particular Article 44 thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Regulation (EC, Euratom) No 1605/2002 (5), and in particular Article 94 thereof,  having regard to Rule 71 of, and Annex V to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on the Environment, Public Health and Food Safety (A6-0172/2009), A. whereas the Court of Auditors (ECA) stated that it has obtained reasonable assurance that the annual accounts for the financial year 2007 are reliable, and the underlying transactions are legal and regular, B. whereas on 22 April 2008 Parliament granted the Executive Director of the European Food Safety Authority discharge in respect of the implementation of the Authoritys budget for the financial year 2006 (6), and in its resolution accompanying the discharge decision, inter alia,  noted that underspending of payments in 2006 was mainly related to the Authoritys difficulties in recruiting highly-skilled scientific staff in Parma; stressed that only two-thirds of the 250 posts available under the Authoritys establishment plan had been filled by the end of 2006; underlined that a lack of staff resulted in a lower level of spending of operational funds,  noted that in 2006 payment rates were 56 % of appropriations for administrative expenditure and 50 % for operational activities; that 20 % of appropriations carried over from 2005 were cancelled at the end of 2006; and that a large number of transfers was made, with a high concentration at the year-end, 1. Notes the ECAs finding that appropriations amounting to EUR 8 600 000 were carried over to 2008 and EUR 4 800 000 cancelled; notes that this was partly due to the delayed adoption and implementation of the 2007 annual work plan for grants; notes that appropriations carried over from the preceding year amounted to EUR 7 900 000, of which EUR 4 500 000 was for operational activities; notes that over 25 % of the appropriations carried over for operational activities had to be cancelled at the year-end; 2. Is concerned by the ECAs conclusion that this situation is at odds with the principle of annuality and shows weaknesses in the Authoritys programming and budgeting; 3. Notes the Authoritys reply that it took several measures in 2008 in order to improve budgetary management, such as templates, a vademecum and additional administrative support to accelerate the launch of grant calls; 4. Notes the Authoritys reply with regard to appropriations carried over that the rate of carry-over (17-18 %) decreased by comparison to 2006 (22 %); notes however from the final accounts that the actual amount of carry-over increased from EUR 7 900 000 in 2006 to EUR 8 600 000 in 2007; 5. Requests that the Authority follow up on the ECAs remarks and make further efforts to improve and speed up budget implementation; requests that the follow-up measures be specified in the Authoritys annual activity report for 2008; 6. Notes the ECAs finding that the Authority treated a contribution received from the Commission in order to prepare for the accession of Croatia and Turkey as a normal subsidy, although it should have been treated as assigned revenue; 7. Notes the Authoritys reply that as from 2008 all specific contributions have been registered as assigned revenue; 8. Notes the ECAs findings concerning weaknesses in the management of missions and the high number and value of exceptions; 9. Notes the Authoritys reply that this situation was related to a specific unit where organisational changes have since been implemented; 10. Notes that 2007 was the fifth operational year for the Authority; 11. Underlines the Authoritys role in providing independent scientific advice on all matters with a direct or indirect impact on food safety, including animal health and welfare and plant protection, a role which is becoming more and more necessary in view of consumers concerns and the need to communicate scientific advice properly; Follow-up to previous discharge exercises 12. Congratulates the Authority on having succeeded in filling 273 of the 300 posts provided for in its establishment plan after having had difficulties in recruiting highly-skilled scientific staff in Parma for several years; 13. Observes that the personnel specific line reached 95 % of the execution rate instead of the 97 % forecast; notes, nevertheless, that the Authority still had difficulties in recruiting highly skilled scientific staff to Parma; 14. Refers in terms of personnel to the staff survey carried out at the end of 2007; encourages the Authoritys management to conduct such a survey on a regular basis and to incorporate its results into its personnel management and daily work; 15. Notes that weaknesses in recruitment procedures have been highlighted repeatedly in previous discharge exercises and again in the current ECA report; 16. Requests that the Authority align its recruitment procedures to the rules as a matter of urgency; 17. Notes that, as in previous discharge exercises, the Authority has been criticised by the ECA for not having complied with procurement rules in several cases; requests the Authority to pay particular attention to compliance with procurement rules; 18. Requests that the Authority give details in its annual activity report for 2008 of measures taken to remedy the shortcomings in the areas of recruitment and procurement; 19. Notes that the Executive Director of the Authority took over the role of coordinator of the agencies network on 1 March 2009; 20. Refers for other observations accompanying its Decision on discharge which are of a horizontal nature to its Resolution of 23 April 2009 on financial management and control of EU agencies (7). (1) OJ C 278, 31.10.2008, p. 35. (2) OJ C 311, 5.12.2008, p. 100. (3) OJ L 248, 16.9.2002, p. 1. (4) OJ L 31, 1.2.2002, p. 1. (5) OJ L 357, 31.12.2002, p. 72. (6) OJ L 88, 31.3.2009, p. 184. (7) See page 206 of this Official Journal.